Case 3-138-/1/49-ast Doc 16

ve Department of the Treasu
¢ i IRS Internal Revenue Service.
80 Danie! Street

P.O. Box 9502
PORTSMOUTH, NH 03802

Date: August 19, 2019

ALAN S: TRUST

U.S. BANKRUPTCY COURT
290 FEDERAL PLAZA
CENTRAL !SLIP, NY 11772

Debtor: CONSTELLATION HEALTHCARE TECH INC

Bankruptcy Filed March 16, 2018

Filed OY/LO/19 Entered O9/LO/LY 12:29:04

Filed: USBC - Eastern District of New York

Orion Healthcorp, Inc., Et al. (COR)

 

‘cet Mt il

 

 

 

 

 

 

0000000061
— and Case h Number:
11 8-18-71749-AST =
eee RECEIVED
Contact Telephone Number: AUG- 9 9 2019 ;
603-570-0519
Employee Fax Number: LEGAL SERVICES

855-876-3986

_ Employee Identification Number:

05-25135

This is to certify that the records of the Internal Revenue Service reflect that the Proof of
Claim filed on behalf of the Internal Revenue Service dated 06/12/2018 is no longer in force

and effect.

}

If you have any questions, our contact information is shown above. Thank you for your

cooperation.

Bort og
/s/f DIANE C FREDE

Group Manager Insolv IX

cc: CONSTELLATION HEALTHCARE TECH INC

THOMAS R CALIFANO

f Letter 3931CG (11-2004)
Catalog Number 389528
Case 3-18-/1/49-ast

Fill in this intormalion to identity the case:

 

Dabtor 1

Debtor 2
(Spouse, if fling)

CONSTELLATION HEALTHCARE TECH INC
EKA CHT MERGERSUB ING

United States Bankruptcy Court for the: EASTERN District of NEW YORK
. {State}

Case number

Doc lo Filed OY/LO/1Y Entered OY/1O/1Y 12:29:04

es

(Filed: USBC - Easter District of New York

 

Orion Healthcorp, inc. Et al. (B10)
18-71746 (AST)
ccT 0090000

 

RECEIVED
JUN -1 2 2018

 

 

Official! Form 410

Proof of Claim

Read tha Instructions betore filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this farm to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

LEGAL SERVICES

. O46

Fllers must leave out or redact information that Is entitled to privacy on this form or on any attached documents. Attach radacted coples of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreaments. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person who files a fraudutant claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Flil In all the information about the clalm as of the date the case was tlled. That date Is on the notice of bankruptcy (Form 309) that you received.

Identity the Claim

1. Who Is the current
creditor?

Department of the Treasury - Internal Revenue Service

Name of the current crediler (the person or entity to be patd for this cfalm)

Other names the creditor used with the debtor

 

 

2. Has this claim been
acquired from
someone else?

@ No
0 Yes. From whom?

 

 

3. Where should notices
and payments to the
creditor be sent?

Federal Rule of
Bankruptcy Procedure
(FRAP) 2002(g)

Where should notices to the creditor be sent?

Where should payments to the creditor be sent? (if

 

 

 

 

different}
Internal Revenue Service interna! Revenue Service
Name Name
P.O. Box 7346 80 Daniel Street P.O, Box 9502
Number Street Number Street
Philadelphia PA 19101-7346 PORTSMOUTH NH o3802
City State ZIP Code Clty State ZIP Coda
Contactphona 1-800-973-0424 Contact phone 603-570-0519
Contact email Contact email
Creditor Number: 8289838
Uniform claim identifier tor electronic payments in chapter 13 (il you use one)

 

4. Does this clalm amend
one olraady filed?

IR No

D Yes. Claim number on court clalms registry (if known)

Filed on:
MM /00 /¥YYY

 

§. Oo you know if anyone
else has filed a proof
of claim for this claim?

 

@ No
Ci Yes. Who made the earller filing?

 

 

 
Give Information About the Claim as of the Date the Case Was Filad

6. Oo you have any number
you use to Identity the
debtor?

Case 3-138-/1/49-ast Doclo Filed OY/10/19 Entered OY/1O0/19 12°29:04

~——

aan
it

O No oa:
@ ‘os, Last 4 digits of the debtor's account or any number you use to idantily the debtor: Seé‘Atlachment___

 

7. How much la the claim?

$ 400.00 Does this amount include interest or other charges?

BNo

DO Yes. Atlach statement itemizing interest, fees, expanses, or other
charges required by Bankruptcy Rule 3001(c)(2){A),

 

6. What Is the basis of the
clalm?

Examples: Goods sald, money loaned, laase, services performed, parsonal injury or wrongful death, or credit card.
Attach redacted copies o! any documents supporting the claim required by Bankruptcy Rule 3061 {c}.

Limit disclosing information that is entitled to privacy, such as health care information.

Taxes

 

9. Is all or part of the clalm
secured?

@ No
CO Yes. Tha claim Is secured by a lien on property.
Nature of property:

~

O Real Estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

© Motor Vehicle _
QO Other. Describe:

 

Basis for perfection:

 

Attach redacted copies of documents, any, that show avidence of perfection of a security Interest (for

example, a mortgage, lian, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

Value of Property: $.

Amount of the claim that is secured: $

Amount of the claim thalis unsecured: $ {The sum of the securad and unsecured

amounts should match the amount In line 7.)

Amount necessary to cure eny default as of the date of the petition: 5

Annuat Interest Rate (when case was filed) = %

 

 

right of setott?

 

-D Fixed
0 Variable
0. to this claim based ona No
lease? QO Yes. Amount necessary to cure any default as of the date of the petition. $
11. Ia thia claim subjecttoa © No

@ Yes. Identity the property See Attachment

 

 

ne

Ten
Case o-Llo-/1/43-ast

voc 16 Filed VW/LUILS Entered UW 1U/4 9 12.2504

 

11 U.S.C, §507{a)?

Acclaim may be partly
prionty and partly

in some categories, the
law (limits the amount
entitled to priority.

12. Is all or part of tha alm =O No
entitled to priority under @ Yes. Check all that apply:

 

 

 

nonpriority. For example,

; Amount entitled to priority
O Domestic support obligations (including alimony and child support) under
"1 U.S.C. § 507(a)(1}{A) or (a){1}{B). - $
D Up to $2,850" of deposits toward purchase, tease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a}(7). $

O Wages, salaries, or commissions (up to $12,850°) eamed within 180 days before the
bankruptcy patition is filed or the debtor's business ends, whichever is eartier. $
11 U.S.C. § 507(a)(4).

@ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a}(8). $ 300.00
DO Contributions to an employee benefit plan. 11 U.S.C. § S07(a)(5). $
CO Other. Specity subsection of 11 U.S.C. § 507(a)(__) that applies. $

“Amounts are subject to adjustment on 4/01/19 and every 3 yoars alter that tor cases bagun on or atter the date of adjustment.

 

proot of claim must sign
and date It.
FRBP 9011(b).

Ml you file this claim
electronically, FRAP
§005(a)(2) authorizes courts
to establish local rules
specitying what a signature
is.

A perecn whe files a
fraudulent claim could be
jtined up to $500,000,
Imprisoned fer up to §
years, or both.

16 U.S.C. §§ 152, 157, and
3571.

 

Tha person completing this Check the appropriate box:

w lam the creditor.
© | am the creditor's attorney or authorized agent.
O tar the trustee, or tha debtor, or their authorized agent. Bankruptcy Rule 3004.

O | am a guaranter, surety, endorser, or clher codebtor. Bankruptcy Aula 3005.

| understand that an authorized signature on this Proof of Clalm serves as an acknowledgment that when calcutating the
amount of the claim, tha creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proot of Claim and have a reasenable belief (hal the information is true
and carrect.

I declare under penalty of perjury that the foregoing Is true and correct.

Executed on date 06/11/2018
MM/OO / YY¥¥

isi GAIL IRVING
(Signature)

Print the name of tha person who is completing and signing this claim:

 

 

 

 

 

Name GAIL IRVING
First name Middle name Las! name
Tite Gankruptcy Specialist
Company Internal Revenue Service
Idantity the corporate servicer as the company If the authorized agant Is a servicer,
Address
Number Street
PORTSMOUTH NH 0
City Stata ZIP Gotte
Contact Phone 603-570-0519 Emai:

 

 

 
Case o-lo-/1l/4s-ast Doc lo Filed Ov/lO/ly centered OslO;ly Leicygi04

 

Proof of Claim for

 

 

 

 

Form 410
Attachment
Internal Revenue Taxes
Department of the Treasury/Internal Revenue Service Case Number
In the Matter of; CONSTELLATION HEALTHCARE TECH INC 8-18-71749-AST
FKA CHT MERGERSUB INC Type of Bankruptcy Case
ONE ARIN PARK CHAPTER 11
1715 RTE 35 N STE 303
MIDDLETOWN, NI 07748 Date of Petition
03/16/2018 ©

 

 

The United States has not idcntifted a right of setoff or counterclaim. However, this determination is based on available data and is not
intended to waive any right to setoff against this claim debts owed to this debtor by this or any other federal agency. All rights of setoff
arc preserved and will be asserted to the extent lawful.

 

Unsecured Priority Claims oder section 507(a}{8) of the Bankruptcy Code

 

 

 

Taxpayer : interest 10
IB Number Kind of Tax Tax Period Date Tex Assessed Tat Due Petition Date
XX-XXX0135  CORP-INC 12/31/2015 i} NOT FILED $100.00 $0.00
XX-XXX0135  CORP-INC 12/31/2016 1 NOT FILED $100.00 $0.00
XX-XXX013$  CORP-INC 12/31/2017 ? NOT FILED . $100.00 $0.00
$300.00 $0.00
Total Amount of Unsecured Priority Claims: $300.00

 

 

 

 

Unsecured General Claims

 

 

Taxpayer ‘ interest to
ID Nunber Kind of Tax Tax Period Date Tax Assessed Tax Due Petition Date
XX-XXX0135.- CORP-INC 1231/2014 i NOT FILED $100.00 $0.00
Total Amount of Unsecured General Claims: "4 $100.00
Stine

 

 

1 THO ADOVE LIADILITY HAS BEEN LISTED AS A ROTUNTIAL LLASILTITY POR THE DESTOR BRCAUSE THE RETURN HAS NOT BREN MLD. AS SOON AS THE DEBTOR PILES THE RETURN WITH THB IRS AS RE
CURD DY LAY Tots OAM Wo Be ADSI Ty) Bor fet TH ASSrSoED tan

 

Page 1 of i
Doc 10 «=~Fled Us/1LO/ly = Entered Os/LOMLS Leicgi04

Case o-Llo-/1/43-ast

7: lw . . skye

AINO ONIddiHs San Yo &B)

sone

{PS CampusShip

Bona 8

   
  

 

 

dog
> B Fw 0) ©
Vé |: m * ri
€ . ® ay xf
€ ) ' . ‘pS gs 1
Ss fF UB a3 # Jel i
( ) ; cE un x!
a a) 20 1D th 7s
S BS ° ’ i jae o
as & Re | WE:
, Fa S © <x E
i Beez Oz
: 8 . 2280 =
4d a328 (> |
‘sede Wea S $ | ; : BS
8208 eoSea P ns A
Shga2 BOO= AA ve 43
opou:GgEs a5 e B

 

- 230) adayaaua siyy asn you og

“apis SIM uo syauinsop Susddyys Addy

av Aeq puz sdn

~SSdi0xg OP|MPUOM SdN
gliy Aeg PRN SdN_ = +S22125 SUIMO[[O} FY} YPM BSN 10) SI adojaaus si]

Page 1 of i

 

A n
= QO ul
ee oo QO
- ~¢E
i.
¢ Oz -
| BRB
ayeainba yse:
° 4 (suas Buyuyey
uy ssaxdxg 2%
“ug S500 Sd
fly Ayyend «
odu/uro3"s¢
1 UIePa}) “ani
2 sardxg Sd 3
i ys jeuopeur
a
= + 10 Pays|| BS0
“10 "20 g YBlé
ajuapuodsay)
HIE;UUs AlUU AeW seUUjeRUy 20KG—09 SgIb VERS erent ou én Ayyenb
SUaWIG]YS INSt

‘nok 1eau Yyoner0] Yo dop e puly JO dnyaid e aynpay>:
(£L85-Zr2-008-L) eSdN-WIid-GO8-L Ite? 40 guioo’sdn }

aie

| yuan Apawesy

ra
Case o-lo-/1/49-ast Doc lo Filed Ov/10/1ly Entered OY/1O0O/19 L2i29!04

Coutts + TBS PAK 10 1

INTERNAL REVENUB SERVICE
80 DANIEL ST
PORTSMOUTH NH 03801

SHIP TO;
C/O EPIQ BANKRUPTCY SOLUTIONS, LLC
ORION HEALTHCORP CLAIMS PROCESSING
10300 SW ALLEN BLVD

BEAVERTON OR 97005-4833

saqeig pour) - diygsndured gan

 

OR 972 4-70

    
 

 

 

 

=
=
ft fe” oO
3
UPS NEXT DAY AIR 1 a
TRACKING #: 1Z WAI 609 01 9096 6503 2
5
SB
BILLING: P/E
BOD: 9350 — |
CS 22,5.26. WMNINVSO 15.04 07/2019 L [ed
©
de
oO
°
my
 

C/O EPIQ BANKRUPTCY SOLUTIONS, LLC
ORION HEALTHCORP CLAIMS PROCESSING
- 10300 SW ALLEN BLVD

BEAVERTON OR 97005-4833

 

t

ec
= So a8 oO
3 nv
A 2 § oS
_g ry
mn ’
s we Ge oy
< g a,
S's io ‘N
22a .
% SD | IRVING GAILA ‘ot
a = & | 603-570-0519 1 LBS PAK 1 oO a
2 SA | Interval REVENUE SERVICE
W) Wy | 80 DANIEL ST
OQ. GO. | PORTSMOUTH NH naso1
. =~ 3 : 1 Ww
SHIP TO: \

 

ee HA] OR 972 4-70

  

 

UPS NEXT DAY AIR 4

TRACKING #: 1Z WAI 609 01 9096 6503

 

 

This Express Pak is for use with the following services:

|
i

- BILLING: »/P

meee ESR.
\ CS 215.26, WNTNVEO 15.04,07/7019

RECEIVED
AUG 22 201g
LEGAL SERVICES

COPY

Document Control

 

800-PICK-UPS® (1-800-742-5877) or visit UPS.com®

emely Urgent

  

B-135-/1 /49-ast<5, DOC 16 riled OBLO/TS Entered Qo/1LO/1y Lei 29:04

i

SOIBIS poy - diygsnduse> Sdfl

{ JO | o8eg

(FOR UPS SHIPPING ONLY
